COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:   01-14-00968-CV

Trial court case number: 2012-58724

Trial court:             113th District Court of Harris County

      Appellant’s Motion to Rehear Appellant’s Notice of Appeal on the Denial of Pauper’s
Oath En Banc is DENIED.
       It is so ORDERED.

Judge’s signature:____/s/_Harvey Brown
                 Acting for the En Banc Court*

Date: March 31, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.